Citation Nr: 0509113	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1944 to January 
1947.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for hearing loss.

In April 2004, the matter was Remanded for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions, to the extent 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for hearing loss has been 
obtained by the RO, and the RO has notified him of the type 
of evidence needed to substantiate his claim.

2.  The medical evidence establishes that there is no causal 
relationship between the veteran's hearing loss and his 
active service or any incident therein.


CONCLUSION OF LAW

Hearing loss was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a July 2002 VCAA letter.  The letter 
predated the October 2002 rating determination which denied 
service connection for hearing loss  See id.  The Board also 
notes that pursuant to an April 2004 Board Remand, another 
VCAA letter was issued in June 2004.  The veteran had 
previously claimed that he had undergone a VA examination for 
hearing loss fifteen years earlier at an undisclosed VA 
medical facility.  The June 2004 VCAA letter specifically 
requested that the veteran identify the VA treatment 
facility.  The veteran did not respond to this request, 
therefore, VA was unable to provide any further assistance as 
it relates to the claimed VA examination.  38 C.F.R. 
§ 3.159(c) (2004).  The RO has generally advised the veteran 
to submit any evidence in support of his claim which he had 
in his possession, and that they would assist him in 
obtaining any evidence he was not able to obtain on his own.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

Regarding the issues being decided on appeal, the evidence of 
record contains the veteran's service medical records and 
treatment records from the VA Medical Center (VAMC) in 
Albany, New York.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2004).  

Additionally, the evidence of record contains a VA 
examination performed in June 2004.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

The DD Form 214 reveals that during active duty service, the 
veteran served as a dental officer.

An examination performed in May 1943 at the place of 
enlistment reflects hearing in both ears as 15/15.  An 
examination performed in April 1944 noted that the veteran's 
ears were normal, and low conversational voice readings were 
20 in each ear.  Service medical records reflect that in July 
1944, the veteran complained of pain in his left ear.  On 
examination, there was marked redness of the left ear drum, 
and slight redness of the right ear drum; otitis media was 
diagnosed.  Approximately nine days later it was noted that 
his condition had improved and no redness of the eardrum was 
observed.  An examination performed in November 1946 for 
separation purposes, noted readings for whispered voice as 15 
for both ears.  An audiometer test was not performed.

In July 2002, the veteran filed a claim of service connection 
for hearing loss.  He contended that during service, in March 
1945, a bazooka shell landed near him and he got hit in the 
chest with a piece of shrapnel which was surgically removed.  
He also claimed that due to field artillery directly behind 
his unit, his hearing was "slowly destroyed."

Treatment records from the VAMC Albany dated in March and May 
2002, and April 2003, do not reflect treatment for hearing 
loss.

In June 2004, the veteran underwent a VA examination.  The 
veteran reported that he was treated for otitis media in 
service, and indicated that he had no noticeable hearing 
problems at that time.  He reported one year of military 
noise exposure, and denied any civilian noise exposure.  
Since service, he had not sought any ear treatment.  Ten 
years prior to the VA examination, the veteran purchased 
hearing aids which he deemed unsatisfactory.  He reported 
problems using the telephone over the past 15 to 20 years.  
Audiological assessment showed bilateral, mild sloping to 
moderate, sensorineural hearing loss.  The examiner opined 
that the veteran's hearing loss was not as a result of 
military noise exposure or the incurrence of otitis media in 
service.  The examiner based his opinion on the fact that the 
veteran had not received treatment for his ears since 1946; 
he had no problems hearing on the telephone until 15-20 years 
prior; conductive components were not noted on examination; 
no noticeable hearing problems following the diagnosis of 
otitis media; and, the 1946 whisper examination showed 15 
decibels in both ears.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As set forth above, the veteran seeks service connection for 
hearing loss.  Although the VA audiometric examination in 
June 2004 reflects sensorineural hearing loss, there is no 
evidence to support that the disability is due to his active 
service or any incident therein.  The June 2004 VA examiner 
diagnosed bilateral, mild sloping to moderate, sensorineural 
hearing loss, which he opined was not related to service.  In 
offering his opinion, the examiner relied on the fact that 
there was a gap in medical treatment for any ear disorder 
since service; problems hearing on the telephone began only 
15 to 20 year earlier, approximately 37 years after 
separation from service; no conductive components were noted 
on examination; the veteran denied any hearing problems 
during service when otitis media was diagnosed; and, the 1946 
separation examination reflected 15 decibels in both ears 
pursuant to a whisper examination.

Although the veteran asserts incidents in service that he 
contends affected his hearing, the Board finds that the VA 
examination is entitled to far more probative weight than the 
recollections of the veteran of events which occurred decades 
previously.  The negative clinical and documentary evidence 
post-service for approximately 57 years is more probative 
than the remote assertions of the veteran.  In any event, the 
veteran is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

There is no indication of a nexus between the veteran's 
current hearing loss and his period of active duty service.  
Although medical evidence clearly demonstrates a current 
diagnosis of hearing loss, such evidence fails to establish 
any relationship between the current disorder and service.  
As the medical evidence demonstrates that the veteran's 
hearing loss is not linked to service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hearing loss.  Consequently, 
the benefit-of-the-doubt-rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


